Exhibit 5.1 August 2, 2010 The Board of Directors Oilsands Quest Inc. 800, 326 –11th Avenue SW Calgary, Alberta, Canada T2R 0C5 Re: Oilsands Quest Inc. Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as Colorado counsel to Oilsands Quest Inc., a Colorado corporation (the "Company"), in connection with the Registration Statement on Form S-3 to be filed with the Securities and Exchange Commission (the "Commission") on or about August 2, 2010 (the "Registration Statement"), including the prospectus included therein (the "Prospectus"), for the purpose of registering: (a) the resale by the Selling Shareholders named therein of up to 11,188,058 shares of the Company’s common stock, $0.001 par value (the "Common Stock"), which were issued pursuant to a private offering on May 10, 2010, and up to 6,000,000 shares of the Common Stock which were issued pursuant to a private offering on May 11, 2010 (collectively, the "Selling Shareholder Common Stock"); and (b) the following securities having a maximum aggregate public offering price of up to $500,000,000, all of which may be issued from time to time on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, at an indeterminate aggregate initial offering price, as set forth in the Registration Statement, Prospectus, and any amendments or supplements thereto: (i) shares of the Common Stock (the "Future Common Stock"); (ii) warrants to purchase Common Stock (the "Warrants"); (iii) units consisting of Common Stock and Warrants (the "Units");and (iv) subscription receipts exchangeable for shares of Common Stock (the "Subscription Receipts"). The Future Common Stock, Warrants, Units, and Subscription Receipts are collectively referred to herein as the "Securities." We have been advised by the Company that: The Board of Directors Oilsands Quest Inc. August 2, 2010 Page 2 (a)The Warrants may be issued pursuant to a warrant agreement to be entered into between the Company and the warrant purchasers (the "Warrant Agreement"), which will be filed with the Commission in an appropriate filing, if applicable, and the particular terms of any series of Warrants will be set forth in a supplement to the Prospectus prepared in connection with the issuance of the applicable Warrants; (b)The Units may be issued pursuant to a Unit Agreement (the "Unit Agreement"), which will be filed with the Commission in an appropriate filing, if applicable, and the particular terms of any Units will be set forth in a supplement to the Prospectus prepared in connection with the issuance of the applicable Units; and (c)The Subscription Receipts may be issued pursuant to a subscription receipt agreement (the "Subscription Receipt Agreement"), which will be filed with the Commission in an appropriate filing, if applicable, and the particular terms of any Subscription Receipts will be set forth in a supplement to the Prospectus prepared in connection with the issuance of the applicable Subscription Receipts. In rendering the opinions set forth below, we have assumed that: (i) all information contained in all documents reviewed by us is true and correct; (ii) all signatures on all documents submitted to us as copies conform to the originals of those documents; (iii) all documents submitted to us as originals are authentic and all documents submitted to us as copies conform to the originals of those documents; (iv) each natural person signing any document reviewed by us had the legal capacity to do so; (v) the Registration Statement, and any amendments thereto (including any post-effective amendments) will be declared effective by the Commission; (vi) one or more prospectus supplements will be prepared and filed with the Commission describing any Securities offered thereby; (vii) any definitive purchase, underwriting or similar agreement with respect to any Securities offered will be duly authorized and validly executed and delivered by all parties; (viii) the certificates representing the Securities will be duly authorized, executed, and delivered; (ix) any applicable Warrant Agreements, Unit Agreements and Subscription Receipt Agreements will be duly authorized, executed, and delivered by all parties thereto; (x) any Securities issuable upon conversion, exchange or exercise of any Security being offered will be duly authorized, created, and, if appropriate, reserved for issuance upon such conversion, exchange or exercise; and (xi) with respect to shares of Future Common Stock offered, there will be sufficient shares of the Company's Common Stock authorized under its certificate of incorporation, as amended ("Certificate of Incorporation") and not otherwise reserved for issuance. The Board of Directors Oilsands Quest Inc. August 2, 2010 Page 3 In rendering the opinions expressed below with respect to the Securities, we have further assumed that: (a)the consideration paid for any shares of Future Common Stock will comply with Article 106 of the Colorado Business Corporation Act, or any successor provisions; (b)the form and terms of such Future Common Stock, Warrants, Units, Subscription Receipts or other securities (or other obligations, rights, currencies, commodities, or other subject matter) comprising the same or subject thereto (in the case of Warrants, Units or Subscription Receipts), the issuance, sale and delivery thereof by the Company, and the incurrence and performance of the Company's obligations thereunder or in respect thereof (including, without limitation, its obligations under any related Warrant Agreement, Unit Agreement or Subscription Receipt Agreement) in accordance with the terms thereof, will comply with, and will not violate, the Company's Certificate of Incorporation or Bylaws or any applicable law, rule, regulation, order, judgment, decree, award, or agreement binding upon the Company, or to which the issuance, sale, and delivery of such Securities, or the incurrence and performance of such obligations, may be subject, or violate any applicable public policy, or be subject to any defense in law or equity. In addition, we have assumed the receipt by each person to whom or for whose benefit a Security is to be issued (collectively, the "Beneficial Holders") of a certificate for such Security or the receipt by the Depository Trust Company, acting as agent, on behalf of all Beneficial Holders of the class or series of Securities of which such Security is one, of a global security then evidencing such Securities, and the issuance and sale of and payment for the Securities so acquired in accordance with the applicable purchase, underwriting or similar agreement approved by the board of directors of the Company and the Registration Statement, including the Prospectus and the applicable prospectus supplement. We have examined the Registration Statement to be filed with the Commission, including the exhibits thereto, the Certificate of Incorporation and Bylaws of the Company, the Officers' Certificate, and such other documents, corporate records, and instruments, and have examined such laws and regulations as we have deemed necessary for purposes of rendering the opinions set forth herein. Based upon such examination, and subject to the further provisions hereof, we are of the following opinion: 1.The shares of Selling Shareholder Common Stock held by the Selling Shareholders and described in the Registration Statement have been duly authorized, validly issued, fully paid and are non-assessable. The Board of Directors Oilsands Quest Inc. August 2, 2010 Page 4 2.The Future Common Stock will be validly issued, fully paid and nonassessable, provided that (i) the Company's Board of Directors or an authorized committee thereof has specifically authorized the issuance by proper action ("Authorizing Resolutions"); (ii) the offer and sale of the Future Common Stock and the issuance and delivery thereof are in conformity with the Company's Certificate of Incorporation and Bylaws, and do not violate any applicable law, or result in a default under or a breach of any agreement or instrument binding on the Company or a violation of any restriction imposed by any court or governmental body having jurisdiction over the Company; (iii) the shares of Future Common Stock have been issued and sold in compliance with applicable federal and state securities laws and in the manner contemplated by the Registration Statement, the Prospectus and the applicable prospectus supplement relating to the Prospectus; and (iv) the Company has received the consideration provided for in the applicable Authorizing Resolutions and such consideration per share shall not be less than the par value per share of the Common Stock. 3.The Warrants will constitute valid and legally binding obligations of the Company, provided that (i) such Warrants are specifically authorized for issuance by Authorizing Resolutions (which Authorizing Resolutions shall set forth, among other things, the terms upon which the Warrants are to be issued, the form and content of the Warrants and the consideration for shares of Common Stock that are to be issued upon exercise of the Warrants); (ii) any applicable Warrant Agreement relating to the Warrants has been duly authorized, executed and delivered by all parties thereto and is enforceable in accordance with its terms, and a warrant agent has been selected by the Company; (iii) the terms of the Warrants and their issuance and sale have been duly established in conformity with the applicable Warrant Agreement, Certificate of Incorporation, Bylaws, and Authorizing Resolutions, and do not violate any applicable law, or result in a default under or breach of any agreement or instrument binding on the Company, and comply with any requirement or restriction imposed by any court or governmental body having jurisdiction over the Company; (iv) such Warrants have been duly executed and countersigned in accordance with any applicable Warrant Agreement and issued and sold as contemplated in the Authorizing Resolution, the Registration Statement, the Prospectus, and the applicable prospectus supplements; and (v) the Company has received the consideration provided for in the applicable Authorizing Resolutions. 4.The Units will constitute valid and legally binding obligations of the Company, provided that (i) such Units are specifically authorized for issuance by Authorizing Resolutions (which Authorizing Resolutions shall set forth, among other The Board of Directors Oilsands Quest Inc. August 2, 2010 Page 5 things, the terms upon which the Units are to be issued, the form and content of the Units and the consideration for any Warrants comprising the Units); (ii) any applicable Unit Agreement relating to the Units has been duly authorized, executed and delivered by all parties thereto and is enforceable in accordance with its terms; (iii) the terms of the Units and their issuance and sale have been duly established in conformity with the applicable Unit Agreement, Certificate of Incorporation, Bylaws, and Authorizing Resolutions, and do not violate any applicable law, or result in a default under or breach of any agreement or instrument binding on the Company, and comply with any requirement or restriction imposed by any court or governmental body having jurisdiction over the Company; (iv) such Units have been duly executed and countersigned in accordance with any applicable Unit Agreement and issued and sold as contemplated in the Authorizing Resolution, the Registration Statement, the Prospectus, and the applicable prospectus supplements; and (v) the Company has received the consideration provided for in the applicable Authorizing Resolutions. 5.The Subscription Receipts will constitute valid and legally binding obligations of the Company, provided that (i) such Subscription Receipts are specifically authorized for issuance by Authorizing Resolutions (which Authorizing Resolutions shall set forth, among other things, the terms upon which the Subscription Receipts are to be issued, the form and content of the Subscription Receipts and the consideration for shares of Common Stock that are to be issued upon exercise of the Subscription Receipts); (ii) any applicable Subscription Receipt Agreement relating to the Subscription Receipts has been duly authorized, executed and delivered by all parties thereto and is enforceable in accordance with its terms; (iii) the terms of the Subscription Receipts and their issuance and sale have been duly established in conformity with the applicable Subscription Receipt Agreement, Certificate of Incorporation, Bylaws, and Authorizing Resolutions, and do not violate any applicable law, or result in a default under or breach of any agreement or instrument binding on the Company, and comply with any requirement or restriction imposed by any court or governmental body having jurisdiction over the Company; (iv) such Subscription Receipts have been duly executed and countersigned in accordance with any applicable Subscription Receipt Agreement and issued and sold as contemplated in the Authorizing Resolution, the Registration Statement, the Prospectus, and the applicable prospectus supplements; and (v) the Company has received the consideration provided for in the applicable Authorizing Resolutions. The foregoing opinions are qualified to the extent that the enforceability of any document, instrument or Securities may be limited by or subject to bankruptcy, insolvency, fraudulent transfer or conveyance, reorganization, moratorium, or other similar laws relating to or affecting creditors' rights generally, and general equitable or public policy principles. We express no opinions concerning the validity or enforceability of any provisions contained in the Warrant Agreements, Unit Agreements, Subscription Receipt Agreements or other documents pertaining to the Securities that purport to waive or not give effect to rights to notices, defenses, subrogation or other rights or benefits that cannot be effectively waived under applicable law. The Board of Directors Oilsands Quest Inc. August 2, 2010 Page 6 In connection with the opinions expressed above, we have assumed that, at prior to the time of delivery of any such Securities, the Registration Statement and any amendments thereto (including post-effective amendments), will be effective, an applicable prospectus supplement will have been prepared and filed with the Commission describing such Securities, the authorization of such Securities will not have been modified or rescinded by the Board, and, if such Securities are shares of Common Stock, the Company will have a sufficient number of authorized but unissued shares thereof under its Certificate of Incorporation at the time of the issuance thereof and there will not have occurred any change in law affecting the validity or enforceability of such Securities. We have also assumed that none of the terms of any Securities to be established subsequent to the date hereof nor the issuance and delivery of such Securities, nor the compliance by the Company with the terms of such Securities, will violate any applicable law or result in a violation of any provision of any instrument or agreement then binding upon the Company or any restriction imposed by any court or governmental body having jurisdiction over the Company. This opinion is to be used only in connection with the offer and sale of Selling Shareholder Common Stock, Future Common Stock, Warrants, Units, and Subscription Receipts while the Registration Statement is in effect. We hereby consent to such use of our name in the Registration Statement and to the filing of this opinion as an Exhibit thereto.In giving this consent, we do not thereby admit that we come within the category of persons whose consent is required under Section 7 of the United States Securities Act of 1933, as amended, or the Rules and Regulations of the Securities and Exchange Commission promulgated thereunder. The Board of Directors Oilsands Quest Inc. August 2, 2010 Page 7 We do not express an opinion on any matters other than those expressly set forth in this letter. The opinions expressed herein are rendered as of the date hereof. This opinion is based upon currently existing Colorado statutes, rules, regulations and judicial decisions, and we disclaim any obligation to update this opinion or otherwise advise you of any change in any of these sources of law or subsequent legal or factual developments which might affect any matters or opinions set forth herein. We do not undertake to advise you of matters that may come to our attention subsequent to the date hereof and that may affect the opinions expressed herein. This letter is our opinion as to certain legal conclusions as specifically set forth herein and is not and should not be deemed to be a representation or opinion as to any factual matters. Very truly yours, /s/ Moye White LLP Moye White LLP
